DETAILED ACTION
This Office Action is in reply to Applicants response to Non-Final Rejection received on December 18, 2020.  Claim(s) 1-20 is/are currently pending in the instant application.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The Examiner acknowledges the Applicants amendments to at least claims 1, 11, and 19 in the response on 12/18/2020.  No claims have been canceled at this time.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. 
Claims 1-20 are directed to a system, method, or product which is/are one of the statutory categories of invention.  (Step 1: YES).
The Examiner has identified independent method Claim 1 as the claim that represents the claimed invention for analysis and is similar to independent method claim 11 and system Claim 19.  Claim 1 recites the limitations of (abstract ideas highlighted in italics and additional elements highlighted in bold)
providing executable instructions to a processor from a non-transitory computer-readable medium of a server causing the processor to perform operations comprising:
obtaining metrics from a plurality of providers wherein the metrics comprise for each provider: current wait times for fulfilling new orders, size of current unfulfilled orders, items being ordered, origination source for each order, and time each order was placed within a last configured period of time; 
producing analytics from the metrics; and 
delivering the analytics to an online service through an Application Programming Interface (API) for integration into an order process that a consumer is engaged in with the online service.

These limitations, under their broadest reasonable interpretation, cover performance of the limitation as certain methods of organizing human activity.  Collecting data and processing it for a consumer connection recites a commercial interaction.  If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation as a commercial interaction, then it falls within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.  The online services analytics include “the server having at least one processor executing instructions from a non-transitory computer-readable storage medium” in Claims 1 is just applying generic computer components to the recited abstract limitations.  The execution of instructions in Claims 11, and 19 appears to be just software.  Claims 11 and 19 are also abstract for similar reasons. (Step 2A-Prong 1: YES. The claims are abstract)

This judicial exception is not integrated into a practical application. In particular, the claims recite a processor executing instructions from a non-transitory computer-readable medium of a server (Claims 1 and 11) and/or a server having at least one processor executing instructions from a non-transitory computer-readable storage medium (claim 19). The computer hardware is recited at a high-level of generality (i.e., as a generic processor performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer component.  Accordingly, these additional elements, when considered separately and as an ordered combination, do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. Therefore claims 1, 11, and 19 are directed to an abstract idea without a Step 2A-Prong 2: NO. The additional claimed elements are not integrated into a practical application)

The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, when considered separately and as an ordered combination, they do not add significantly more (also known as an “inventive concept”) to the exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a computer hardware amounts to no more than mere instructions to apply the exception using a generic computer component.  Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.  See Applicant’s specification para. [0027] about implantation using general purpose or special purpose computing devices [the device 120 is one of: a phone, a tablet, a wearable processing device, a laptop, a voice-enabled network device (Google Home®, Amazon Echo®, Apple Siri®, etc.), and a desktop computer.] and MPEP 2106.05(f) where applying a computer as a tool is not indicative of significantly more.  Accordingly, these additional elements, when considered separately and as an ordered combination, do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.  Thus claims 1, 11, and 19 are not patent eligible. (Step 2B: NO. The claims do not provide significantly more)  

Dependent claims 2-10, 12-18, and 20 further define the abstract idea that is present in their respective independent claims 1, 11, and 19 and thus correspond to Certain Methods of Organizing Human Activity and hence are abstract for the reasons presented above.  The dependent claims do not include any additional elements that integrate the abstract idea into a practical application or are sufficient to amount to significantly more than the judicial exception when considered both individually and as an ordered combination.  Therefore, the claims 2-10, 12-18, and 20 are directed to an abstract idea.  Thus, the claims 1-20 are not patent-eligible.

	
Response to Arguments
Applicant's arguments filed 12/18/2020 have been fully considered but they are not persuasive.  The Arguments begin (see remarks page 6) with the rejection of the claims under 35 U.S.C. § 101.  The arguments at that the amendments to the claims now obviate the rejection.  
The Examiner does not agree with the Applicant arguments.  Specifically the amendments to claims 1 and 11 include the addition of a processor for executing instructions which are stored on a non-transitory computer-readable medium.  This is merely applying generic hardware (processor and non-transitory computer-readable medium) to the otherwise abstract idea.  The mere use of a computer as a tool to perform the abstract ideas is not indicative of integration into practical application.
Further, the amendments include details regarding the metrics obtained for the providers which incude wait times, order size, items ordered, origination source, and order time.  These details are considered well-understood, routine, and conventional activities similar to receiving or transmitting data over a network [Symantic] and storing and retrieving information in memory [Versata Dev. Group, Inc. v. SAP Am., Inc.].  Also, the amendments includes the delivering of analytics through an Application Programming Interface (API).  This limitation is not sufficient to overcome the rejection for several reasons.  First, the API is a generic element included in the claims with no additional features beyond the generic and intended purpose use.  Second, the API is merely being used in its ordinary capacity to deliver information between two generic hardware components.  The API is mere instructions to implement the abstract idea on a computer.  The amendments to the claims are insufficient to overcome the rejection under 35 U.S.C. § 101 as they do not integrate the otherwise abstract idea into a practical application. 

	Regarding the arguments relating to the rejection under 35 U.S.C. § 102 (see remarks pages 6-7), the Applicants argue that the reference of Kumar fails to include aspects of the claim amendments to at least claims 1, 11 and 19.  The rejection under 35 U.S.C. § 102 is withdrawn at this time.  Additionally the rejection under 35 U.S.C. § 103 which relied on Kumar is also withdrawn at this time.  

. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DYLAN C WHITE whose telephone number is (571)272-1406.  The examiner can normally be reached on M-F 5:30-3:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eric Stamber can be reached on 5712726724.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through 






/DYLAN C WHITE/Primary Examiner, Art Unit 3683                                                                                                                                                                                                        March 4, 2021